Title: Thomas Jefferson to Robert Walsh, 23 March 1817
From: Jefferson, Thomas
To: Walsh, Robert


          
            Monticello
Mar. 23. 17.
          
          I thank you, kind Sir, for the favor of sending me a copy of the American Register of the present year. I had not before an opportunity of witnessing it’s merit. a first view of it’s matter and manner now assures me that I shall read it with interest and satisfaction. altho’ at my age little more is forgotten than newly learnt, yet I am still glad to know what is going forward in the literary world, what others are learning, and see with pleasures young coursers taking lead in the race of science, the goal of which, altho’ not at infinite, is yet at an indefinite distance. I shall ask leave to become a subscriber and, hoping there may be an agent for the work within our state, I shall take care to furnish him the standing means of recieving the price always at his convenience. I avail my self with pleasure of the occasion now furnished of assuring you of my great esteem and respect.
          Th: Jefferson
        